Citation Nr: 1024044	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  05-13 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for frostbite of the 
hands and fingers.

4.  Entitlement to service connection for plasma cell 
granulomas.

5.  Entitlement to service connection for a disability 
manifested by dizziness.

6.  Entitlement to service connection for migraine headaches.

7.  Entitlement to service connection for plasmocytoma 
surgery.

8.  Entitlement to service connection for scars and hair 
loss, residuals of plasmocytoma surgery.

9.  Entitlement to service connection for seizures.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from August 1981 to February 
1988 and in the United States Army Reserves thereafter until 
April 2002.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  The RO in Baltimore, Maryland certified 
these claims to the Board for appellate review.

The Veteran testified in support of these claims at a hearing 
held before the undersigned Veterans Law Judge in January 
2008.  

This case was previously before the Board in March 2008, 
wherein it was remanded for additional development and due 
process considerations.  The case was returned to the Board 
for appellate consideration.   

Unfortunately, however, still further due process 
consideration is required before the Board can adjudicate the 
Veteran's pending claims of entitlement to service connection 
for right ear hearing loss and tinnitus.  Regrettably, these 
claims are being remanded to the RO via the Appeals 
Management Center (AMC).  VA will notify him if further 
action is required on his part.


FINDINGS OF FACT

1.  There is no competent medical evidence indicating that 
the Veteran has frostbite of the hands and fingers which is 
causally or etiologically related to active service.

2.  Plasma cell granulomas were initially demonstrated years 
after active service, and have not been shown by competent 
evidence to be causally or etiologically related to his 
active service or active duty for training.

3.  A disability manifested by dizziness was initially 
demonstrated years after active service, and has not been 
shown by competent evidence to be causally or etiologically 
related to his active service or active duty for training.

4.  Migraine headaches were initially demonstrated years 
after active service, and have not been shown by competent 
evidence to be causally or etiologically related to his 
active service or active duty for training.

5.  There is no competent medical evidence indicating that 
the Veteran's plasmacytoma surgery is causally or 
etiologically related to his active service or active duty 
for training.

6.  Scars and hair loss, as residuals of plasmacytoma 
surgery, were initially demonstrated years after active 
service, and have not been shown by competent evidence to be 
causally or etiologically related to his active service or 
active duty for training.

7.  Seizures were initially demonstrated years after active 
service, and have not been shown by competent evidence to be 
causally or etiologically related to his active service or 
active duty for training.


CONCLUSIONS OF LAW

1.  Frostbite of the hands and fingers was not incurred in, 
or aggravated by, active service to include active duty for 
training.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A (West 
2002); 38 C.F.R. § 3.6, 3.159, 3.303 (2009).

2.  Plasma cell granulomas were not incurred in, or 
aggravated by, active service to include active duty for 
training.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A (West 
2002); 38 C.F.R. § 3.6, 3.159, 3.303 (2009).

3.  Dizziness was not incurred in, or aggravated by, active 
service to include active duty for training.  38 U.S.C.A. §§ 
101, 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. § 3.6, 
3.159, 3.303 (2009).

4.  Migraine headaches were not incurred in, or aggravated 
by, active service to include active duty for training.  38 
U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A (West 2002); 
38 C.F.R. § 3.6, 3.159, 3.303 (2009).

5.  A plasmacytoma was not incurred in, or aggravated by, 
active service and may not be presumed to have been incurred 
in service, to include active duty for training.  38 U.S.C.A. 
§§ 101, 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. § 3.6, 
3.159, 3.303, 3.307, 3.309 (2009).

6.  Scars and hair loss, as residuals of plasmocytoma 
surgery, were not incurred in, or aggravated by, active 
service to include active duty for training.  38 U.S.C.A. 
§§ 101, 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. § 3.6, 
3.159, 3.303 (2009).

7.  Seizures were not incurred in, or aggravated by, active 
service to include active duty for training and may not be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
101, 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. § 3.6, 
3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA issued VCAA notice letters, dated in June 2003, August 
2003 and March 2008 from the agency of original jurisdiction 
(AOJ) to the appellant.  These letters explained the evidence 
necessary to substantiate the Veteran's claims of entitlement 
to service connection, as well as the legal criteria for 
entitlement to such benefits.  The letters also informed him 
of his and VA's respective duties for obtaining evidence. 

In addition, a March 2006 letter from VA explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was decided after 
the issuance of an initial, appropriate VCAA notice.  
Although the notice elements required by Dingess/Hartman were 
provided to the appellant after the initial adjudication, the 
appellant has not been prejudiced thereby.  As such, there 
was no defect with respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  

Duty to Assist

With regard to the duty to assist, the Board notes that 
portions of the Veteran's service treatment records and 
service personnel records are not available, despite attempts 
by the RO to obtain this evidence.  According to 
correspondence associated with the Veteran's claims file, 
repeated attempts to locate the relevant service medical and 
personnel records have proven futile, and no additional 
records were found or are to be had.  When, as here, at least 
a portion of the service records cannot be located, through 
no fault of the Veteran, VA has a "heightened" obligation 
to more fully discuss the reasons and bases for its decision 
and to carefully consider applying the benefit-of-the-doubt 
doctrine.  See, e.g., O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  

Nevertheless, the claims file contains the Veteran's 
available service treatment records and reports of private 
post-service treatment and examination, as well as 
confirmation of his dates of active service and active duty 
for training.  Additionally, the claims file contains the 
Veteran's own statements in support of his claims.  The Board 
has carefully reviewed such statements and concludes that he 
has not identified further evidence not already of record.  
The Board has also reviewed the medical records for 
references to additional treatment reports not of record for 
the time period at issue but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
Veteran's claims.  

The Board acknowledges that in McLendon v. Nicholson, 20 Vet. 
App. 79, 83-86 (2006),  the Court found that a VA medical 
examination was required to adjudicate a claim for service 
connection where there was a current disability, credible 
evidence of an in-service injury, the medical opinions of 
record noted that the current disability could have been 
caused by the in-service injury, and the Board did not find 
that the Veteran's lay testimony regarding continuity of 
symptomatology was not credible.  However, the Board points 
out that this case is distinguishable from McLendon with 
regard to the Veteran's claims of entitlement to service 
connection, such that a VA medical opinion is not required.  
In this instance, there is no credible evidence of record 
that establishes that the Veteran's claimed disabilities are 
due to an incident in service and the appellant has not 
identified or submitted any objective medical evidence in 
support of these claims.  As such, VA is not required to 
obtain a VA medical opinion in order to adjudicate the 
appellant's claims of entitlement to service connection for a 
disability manifested by arthritis of multiple joints and 
major depressive disorder.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992) (medical possibilities and unsupported 
medical opinions carry negligible probative weight).  See 
also 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA 
only has an affirmative duty to obtain an examination of the 
claimant at VA health-care facilities if the evidence of 
record does not contain adequate evidence to decide a claim).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Under the applicable law, a "veteran" is an individual who 
served in the active military, naval, or air service, and who 
was discharged or released therefrom under conditions other 
than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 
C.F.R.  § 3.1 (2009).  The term "active military, naval, or 
air service" includes active duty, any period of active duty 
for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive 
duty training during which the individual concerned was 
disabled or died from an injury incurred or aggravated in 
line of duty or from an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident occurring 
during such training.  38 U.S.C.A. §§ 101(22), 101(23), 
101(24) (West 2002).  Once a claimant has established 
"veteran" status through the performance of "active 
service," he or she is entitled to certain presumptions 
afforded to veterans.  

Analysis

Based on the evidence of record, the Board finds that there 
is a preponderance of evidence against the Veteran's claims 
of entitlement to service connection for frostbite of the 
hands and fingers, plasma cell granulomas, dizziness, 
migraine headaches, plasmocytoma surgery, scars and hair 
loss, and seizures, so these claims must be denied.  
38 C.F.R. § 3.102.  

The Veteran contends that his frostbite of the hands and 
fingers developed during his active service.  The Veteran 
also indicates that his plasma cell granulomas and 
plasmocytoma surgery had their onset during a period of 
ACDUTRA, and that his dizziness, migraine headaches, scars 
and hair loss as residuals of his plasmocytoma surgery, and 
seizures occurred as a result of the granulomas and related 
surgery.    

As already acknowledged, when, as here, a veteran's complete 
claims file, including all of his service treatment records 
are unavailable through no fault of the appellant's own, the 
VA's duty to assist, duty to provide reasons and bases for 
its findings and conclusions, and duty to consider carefully 
the benefit-of-the-doubt rule, are heightened.  Milostan v. 
Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. 
Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).  However, the 
threshold for allowance of a claim is not lowered and the 
need for probative medical nexus evidence causally relating 
the current disability at issue to service is not eliminated; 
rather, the Board's obligation to discuss and evaluate 
evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 
(1996).  

The Veteran's available service treatment records do not show 
that the Veteran complained of or was treated for frostbite 
of the hands and fingers during his active military service 
or during his ACDUTRA.  Additionally, there is no objective 
evidence of continuance of symptomatology during the years 
following the Veteran's discharge from service.  There is no 
evidence that the Veteran received treatment for frostbite of 
the hands and fingers since his military service, nor is 
there any indication that he has been diagnosed with 
frostbite at any point during or after his active military 
service or time in ACDUTRA.  See Savage, 10 Vet. App. at 495-
98 (requiring medical evidence of chronicity and continuity 
of symptomatology); see also Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the Veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).  In 
fact, the medical evidence of record clearly demonstrates 
there is no objective medical evidence of frostbite of the 
hands and fingers.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1998) ("Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  38 U.S.C. § 1110 
(formerly § 310)).  

Likewise, the Veteran's private medical records, related to 
the Veteran's treatment for plasma cell granulomas, 
plasmocytoma surgery, and his dizziness, migraine headaches, 
scars and hair loss, and seizures are not contemporaneous 
with the Veteran's periods of ACDUTRA and do not otherwise 
indicate that these claimed disabilities were incurred during 
a period of ACDUTRA.   The Veteran reports, and the private 
medical records confirm onset was initially in August 1998, 
but Army records do not show ACDUTRA during this time period; 
his 1998 periods of ACDUTRA were for dates January, March, 
May, and June 1998.  See 38 U.S.C.A. §§ 101(24), 1131; 
38 C.F.R. §§ 3.303, 3.6(a) (Service connection may only be 
granted for disease or injury incurred or aggravated during 
active duty (AD) or any period of ACDUTRA during which the 
individual was disabled or died from a disease or injury 
incurred or aggravated in the line of duty; or for any injury 
incurred during any period of inactive duty training 
(INACDUTRA) in which the individual was disabled or died from 
an injury incurred or aggravated in the line of duty).  See 
also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A 
Veteran seeking disability benefits must establish . . the 
existence of a disability [and] a connection between the 
Veteran's service and the disability . . ."). 

More significantly, none of the Veteran's medical providers 
related his complaints to his military service, including his 
ACDUTRA.  In short, there currently is no persuasive medical 
nexus evidence of record indicating the Veteran developed the 
claimed disorders during or as a result of his service in the 
military.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) 
(in evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility and 
probative value of proffered evidence in the context of the 
record as a whole).  See also Mercado-Martinez v. West, 
11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992)) ("In order for service 
connection for a particular disability to be granted, a 
claimant must establish he or she has that disability and 
that there is 'a relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of the disability during service.'"  Moreover, 
it is not shown that the Veteran's plastocytoma or seizure 
disorder were manifested within the requisite period of time 
following his separation from service.  

The Board observes that medical evidence generally is 
required to establish a medical diagnosis or to address 
questions of medical causation.  Lay assertions of medical 
status do not constitute competent medical evidence for these 
purposes.  Bostain v. West, 11 Vet. App. 124, 127 (1998); 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Nevertheless, 
lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  See 38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  While the Board finds that the Veteran is 
competent to report that he has experienced seizures, 
frostbite, dizziness, migraine headaches, scars and hair 
loss, and that he underwent plasmocytoma surgery for plasma 
cell granulomas and that these disabilities are attributable 
to his service, little probative weight can be assigned to 
his statements associating his claimed disabilities to his 
active service or ACDUTRA, as the Board deems such statements 
to be less than credible.  In this regard, the Board points 
out the absence of any corroborating medical evidence 
supporting his assertions, in and of itself does not render 
his statements incredible, such absence is for consideration 
in determining credibility.   See Buchanan at 1336 (noting 
that the absence of contemporaneous medical documentation may 
go to the credibility and weight of veteran's lay testimony, 
but the lack of such evidence does not, in and of itself, 
render the lay testimony incredible).  Similarly, the Veteran 
has not shown, however, that he has the expertise required to 
offer an opinion regarding any causal relationship between 
his claimed disabilities and his active service or ACDUTRA.  
While the Veteran's contentions have been considered 
carefully, these contentions are outweighed by the medical 
evidence of record showing no nexus between his claimed 
disabilities and his active service or ACDUTRA.  As such, the 
negative evidence of record is of greater probative value 
than the Veteran's statements in support of his claims.  

As there is a preponderance of evidence against his claims, 
the benefit-of-the-doubt rule does not apply.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to service connection for frostbite of the hands 
and fingers is denied.

Entitlement to service connection for plasma cell granulomas 
is denied.

Entitlement to service connection for dizziness is denied.

Entitlement to service connection for migraine headaches is 
denied.

Entitlement to service connection for plasmocytoma surgery is 
denied.

Entitlement to service connection for scars and hair loss, as 
residuals of plasmocytoma surgery, is denied.

Entitlement to service connection for seizures is denied.


REMAND

VA must make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Such assistance shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009).  

The Board notes that the Veteran has not yet been provided 
with a VA examination in order to address whether his current 
right ear hearing loss and tinnitus are related to his active 
military service.  In this regard, the Board acknowledges 
that the Veteran's available service treatment records do not 
show treatment for or a diagnosis of right ear hearing loss 
or tinnitus, but that the Veteran contends that, even absent 
an acute event or injury during service, these disabilities 
are related to active service, and private medical records 
indicate continuity of symptomatology in the years following 
active service.  In particular, the Board notes that the 
Veteran has been diagnosed with right ear hearing loss and 
tinnitus, but that the medical evidence is unclear whether 
the Veteran has right ear hearing loss which met the 
threshold minimum requirements of § 3.385 to be considered a 
disability according to VA standards, and if so, whether the 
Veteran's right ear hearing loss and his tinnitus are 
causally or etiologically related to the Veteran's claimed 
in-service noise exposure; according to the Veteran's DD214, 
his military occupational specialty (MOS) was as a 
construction equipment repairer.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993) ("[§ 3.385] operates to establish 
when a measured hearing loss is . . . a 'disability' for 
which compensation may be paid, provided that the 
requirements for service connection are otherwise met . . 
.").  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  

VA adjudicators may consider only independent medical 
evidence to support their findings; they may not rely on 
their own unsubstantiated medical conclusions.  If the 
medical evidence of record is insufficient, VA is always free 
to supplement the record by seeking an advisory opinion, or 
ordering a medical examination to support its ultimate 
conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991). Therefore, additional clinical assessment and medical 
opinion is necessary to adequately address the Veteran's 
claims of entitlement to service connection for right ear 
hearing loss and tinnitus.  Accordingly, the Board finds that 
the Veteran should be afforded a VA examination in order to 
determine nature and etiology of the Veteran's right ear 
hearing loss and tinnitus.  See McLendon v. Nicholson, 20 
Vet. App. 79, 83-86 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination, including an audiogram and 
Maryland CNC speech recognition test, to 
determine the nature, etiology and 
severity of any current right ear hearing 
loss and tinnitus.  The examiner is then 
requested to offer an opinion as to 
whether it is at least as likely as not 
(i.e., 50-percent or greater probability) 
that current right ear hearing loss and 
tinnitus are related to his service in 
the military - in particular, to noise 
exposure he sustained while in the 
military.  

To assist in making this important 
determination, have the designated 
examiner review the relevant evidence in 
the claims file, including the Veteran's 
service treatment and personnel records.  
Also have the examiner take into 
consideration the Veteran's medical, 
occupational, and recreational history 
prior to and since his active service.  
The medical basis of the examiner's 
opinion should be fully explained 
with reference to pertinent evidence in 
the record.  If an opinion cannot be 
provided without resorting to 
speculation, please expressly indicate 
this in the report of the evaluation.  

2.  Then, the RO should readjudicate the 
Veteran's claims of entitlement to 
service connection for right ear hearing 
loss and tinnitus with application of all 
appropriate laws and regulations, and 
consideration of all additional 
information obtained since issuance of 
the most recent supplemental statement of 
the case, including evidence obtained as 
a result of this remand.  If the claims 
on appeal remain denied, the appellant 
and his representative should be 
furnished a SSOC and afforded a 
reasonable period of time within which to 
respond thereto.  Thereafter, the case 
should be returned to the Board, as 
appropriate.

The purpose of this remand is to further develop the record 
and afford due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


